Citation Nr: 0927649	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches

3.  Entitlement to an initial compensable evaluation for a 
fracture of the left fourth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 
2005.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in pertinent part, granted 
service connection for hemorrhoids, migraine headaches, and a 
fracture of the left fourth finger; and assigned 0 percent 
(non-compensable) evaluations for each, effective June 21, 
2005.  


FINDINGS OF FACT

1.  The Veteran does not have large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

2.  The Veteran has reported having frequent headaches 
treated with over-the-counter medications, with occasional 
characteristic prostrating attacks.

3.  The Veteran has limitation of motion of the left fourth 
finger with tenderness on manipulation; range of motion for 
all other joints in the left hand is normal with normal 
function of the hand. 


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7336 (2008).

2.  The criteria for a 10 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.124a, Part 4, Diagnostic Code 8100 (2008). 

3.  The criteria for a compensable evaluation for a fracture 
of the left fourth finger
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a May 2005 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  

A July 2008 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date in accordance with Dingess/Hartman v. 
Nicholson; and informed the Veteran of the criteria necessary 
for entitlement to a higher disability rating.  This notice 
was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in July 2008 letter.  The RO readjudicated 
the case in a September 2008 supplemental statement of the 
case (SSOC).  The Federal Circuit held that an SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board has reviewed VA examination reports 
and finds that the examinations were complete and adequately 
address the rating criteria based on interview and 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

1.  Hemorrhoids

Diagnostic Code 7336, for external or internal hemorrhoids, 
assigns a 0 percent evaluation for mild or moderate 
hemorrhoids; a 10 percent evaluation where there is evidence 
of large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences; 
and a maximum 20 percent evaluation where there is persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2008).  

A November 2005 VA examination shows that the Veteran had a 
history of external hemorrhoids, with none during 
examination.  The Veteran reported flare-ups approximately 
twice a year, which lasted one to two weeks in duration.  He 
denied blood in the rectum or stool.  He reported pain in the 
rectal area with flare-ups and constipation.  A rectal 
examination was completed; no hemorrhoids were noted.

An April 2008 VA examination shows that the Veteran had no 
hemorrhoid symptoms that day.  The Veteran reported that he 
had symptoms of hemorrhoids about once every two months.  
During those times, the Veteran reported itching and burning 
around the anal canal, he reported that he could not walk.  
He also reported noticing blood on his tissue paper.  The 
Veteran had no history of incontinence of feces, no history 
of stricture of the anal canal, and no history of surgery on 
hemorrhoids.  The Veteran stated that he used Preparation-H 
when symptoms occurred.  A physical examination shows that 
the Veteran's anal hygiene was poor.  There were no 
hemorrhoids visible.  There was no evidence of inflammation, 
and no other pathology was evidence around the anal canal.  
On digital rectal examination, anal tone was normal.  No 
external hemorrhoids were palpable; however, the examiner 
noted that internal hemorrhoids could not be excluded by 
palpation.  No rectal or prostate abnormalities were noted.  

The Veteran is not shown to have large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences to warrant a compensable 
evaluation.  During November 2005 and April 2008 VA 
examinations, no hemorrhoids found on examination.  The 
Veteran reported symptoms of hemorrhoids occurring twice a 
year in November 2005 and once every two months in April 
2008.  While the Veteran is competent to report his symptoms, 
he is not competent to render a medical opinion as to whether 
the hemorrhoids are large, thrombotic, irreducible, or 
manifested by excessive redundant tissue as required for a 
compensable evaluation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The competent medical evidence does 
not establish that the Veteran's has hemorrhoids that are 
large or irreducible with frequent occurrences on 
examination.  On the contrary, as noted above, no hemorrhoids 
were shown on examination.  The Board finds, therefore, that 
a compensable evaluation is not warranted for service-
connected hemorrhoids. 

2.  Migraine Headaches

Under Diagnostic Code 8100 a 10 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).  A 
0 percent evaluation is warranted with less frequent attacks.  
Id.  A 30 percent evaluation is assigned with characteristic 
prostrating attacks occurring on average of once a month over 
the last several months.  Id.  A 50 percent evaluation is 
assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  

During a November 2005 VA examination, the Veteran reported 
having headaches which occurred approximately one time per 
month, lasting up to two days.  The Veteran found it 
difficult to sleep when he had headaches.  He could continue 
to do his job, and usually tried to continue his activities 
of daily living.  He did not have photophobia or nausea and 
vomiting associated with his headaches.  The Veteran reported 
using over-the-counter medications for treatment without much 
relief.  He was diagnosed with migraine headaches.  

VA treatment records show that the Veteran was seen in March 
2007 for migraine headaches during the past two weeks.  He 
reported having intermittent migraine headaches since 2001.  
He denied nausea, vomiting, and dizziness.  He reported pain 
to the right side of the head, blurred vision, and 
sensitivity to light and noise.  He had taken Tylenol without 
relief.  The Veteran reported that he had headaches which 
were worse since coming out of service.  He reported having 
10 episodes per month.  The Veteran was diagnosed with common 
migraine, and was treated with elavil for suppression and 
zolmitriptan for acute attacks.  

An April 2008 VA examiner noted that the Veteran did not 
report flare-ups of migraine headaches at that time.  He 
reported that he developed headaches once a week, persisting 
for two or three days.  On the two or three days the Veteran 
had headaches, he reported that he woke up with a headache, 
lasting for two hours.  He then developed a headache in the 
afternoon lasting for one or two hours, and prior to going to 
sleep.  The Veteran was not working at the time of the VA 
examination, but was going to school.  The Veteran reported 
that he could continue to stay in school most of the time 
with a headache.  However, he occasionally had to go and lie 
down in a dark room to get over the headache.  The Veteran 
used over-the-counter Tylenol for treatment as needed.  He 
did not use the migraine medications prescribed for him 
because he felt that the medication made things worse.  The 
Veteran had a diagnosis of migraine headaches.  He did not 
have ticks and paramyoclonus, and did not have chorea or 
choreiform disorder.  

The Veteran is shown to have currently diagnosed migraine 
headaches.  The Board notes that the Veteran has been 
inconsistent in his reports of the frequency of his 
headaches.  The Veteran has reported having headaches once a 
month, ten times a month, and once a week, lasting two to 
three days.  Further, the majority of the Veteran's reported 
headaches are not shown to be characterized by prostrating 
attacks as described for a compensable evaluation under 
Diagnostic Code 8100.  In November 2005, the Veteran reported 
that could continue to work and tried to continue his 
activities of daily living despite his headaches.  The 
Veteran was seen for a migraine headache in March 2007 with 
symptoms of pain to the right side of the head, blurred 
vision, and sensitivity to light and noise with a diagnosis 
of migraine headaches.  Although the Veteran reported having 
10 headaches per month at that time, it is unclear if these 
all of these headaches were characterized by prostrating 
attacks.  During his April 2008 VA examination the Veteran 
reported that he developing headaches once a week, persisting 
for two or three days.  However, the Veteran indicated that 
he was able to attend school most of the time, even with a 
headache.  The Veteran did report that he occasionally had to 
lie down in a dark room to get over his headaches, indicating 
occasional prostrating attacks.  It appears from the record 
that the Veteran has diagnosed migraine headaches, with 
occasional prostrating attacks.  Resolving the doubt in favor 
of the Veteran, the Board finds that a 10 percent evaluation 
is warranted for migraine headaches.   See 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).  

The Board finds that a higher 30 percent evaluation is not 
warranted where the Veteran's migraines are not shown by 
objective medical evidence to result in characteristic 
prostrating attacks occurring on average of once a month over 
the last several months.  As noted above, although the 
Veteran reports frequent headaches; these reported headaches 
are not shown to be characterized by prostrating attacks as 
described under Diagnostic Code 8100.  While the Veteran has 
received treatment for his migraine including prescription 
medication, the competent medical evidence does not show that 
his headaches have resulted in characteristic prostrating 
attacks occurring more than once a month.  On the contrary, 
the Veteran indicated that he was able to work, attend 
school, and complete activities of daily living during most 
of his headaches.  In light of the foregoing, the Board 
concludes that the criteria in excess of 10 percent are not 
met at any time during the course of the appeal.  

3.  Fracture of the Left Fourth Finger

Note 1 preceding 38 C.F.R. § 4.71a, Diagnostic Codes 5216- 
5230 provides that for the long, ring, and little fingers 
(digits III, IV, and V), zero degrees of flexion represents 
the fingers fully extended, making a straight line with the 
rest of the hand.  The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a (2008).

Diagnostic Code 5227 assigns a noncompensable evaluation for 
ankylosis of the ring finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2008).  
A note following Diagnostic Code 5227 states that that the 
rating specialist should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
See 38 C.F.R. § 4.71a, note following Diagnostic Code 5227. 

Diagnostic Code 5230 for limitation of motion of the ring 
finger, assigns a noncompensable rating for any degree of 
limitation of motion, whether it affects the minor or the 
major hand. See 38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2008).  
In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).   

During a November 2005 VA examination, the Veteran reported 
that his left fourth finger fracture did not prevent him from 
doing anything, and did not prevent using the hand in any 
way.  X-ray of the left hand showed evidence of an old healed 
fracture of the middle phalanx of the fourth finger.  There 
was no evidence of acute fracture of dislocation.  The joint 
spaces were preserved.  No other osseous abnormalities were 
detected.  

During an April 2008 VA examination, the Veteran reported 
occasional pain in the left ring finger.  He stated that he 
could not lift anything heavy with his left hand.  He 
reported that he could not make a fist on the left side.  He 
reported that the fracture decreased strength and dexterity 
in the left hand.  The Veteran reported that the condition 
affected his activities of daily living, particularly when he 
was putting on clothes.  The examiner stated that there was 
no history of flare-up of this condition, and further 
questions on additional limitation of motion or functional 
impairment could not be answered.  The Veteran was right 
handed and used his right hand to write, eat, and to comb his 
hair.  

Physical examination showed minimal swelling of the terminal 
phalanx of the left ring finger.  There was 15 to 20 degrees 
lateral curvature at the terminal interphalangeal joint.  The 
Veteran stated that he could not flex the terminal 
interphalangeal joint actively.  However, the joint could 
flex to 70 out of 70 degrees passively.  The joint was 
minimally tender on manipulation.  The examiner stated that 
no ankylosis was noted.  No other joint in the left hand was 
affected and all other joints in the left hand were normal.  
The examiner noted that when the Veteran was asked to make a 
fist, me hade a very loose fist and the tips of the fingers, 
including the tip of the ring finger, did not touch the 
transverse crease of the palm.  The examiner stated that by 
observation, it was not clear that maximum effort was put in 
the motion.  Passively, the tips of the fingers, including 
the ring finger could be made to touch the palmer crease of 
the left hand.  Range of motion at the proximately 
interphalangeal joint and metacarpophalangeal joint of the 
left fifth finger and range of motion of all other joints in 
the left hand were normal.  Function of the hand in pushing, 
pulling, and twisting was normal.  

The Board finds that a compensable rating cannot be granted 
under either Diagnostic Code 5227 (ankylosis of the ring 
finger) or 5230 (limitation of motion of the ring finger), as 
a 0 percent evaluation is the highest rating assignable under 
those codes.  Under Diagnostic Code 5230, a 0 percent 
evaluation is assigned with any limitation of motion of the 
ring finger.  Further, there is no objective evidence of 
ankylosis of the left ring finger.  The November 2005 VA 
examination shows that the Veteran's left fourth finger did 
not prevent using the hand in any way, and the April 2008 VA 
examiner found specifically, that the Veteran had no 
ankylosis in the left fourth finger.  The Veteran's left 
fourth finger fracture is not shown to be equivalent to 
amputation.  Therefore, an increased rating pursuant to 
Diagnostic Code 5155 is not available.  There are no other 
Diagnostic Codes that pertain to the disability of the left 
fourth finger.  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Veteran's left fourth finger joint was noted to 
be minimally tender on manipulation.  The Board notes, 
however, that although painful joints are entitled to at 
least the minimal compensable rating for the joint; a 
compensable rating is not available under Diagnostic Code 
5227 or 5230 for disabilities of the ring finger in this 
case.  See 38 C.F.R. § 4.59 (2008).  Further, objective 
medical evidence does not reflect additional functional loss 
due to pain.  The April 2008 VA examiner stated that there 
was no history of flare-up of the Veteran's condition.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

Although the Veteran reported weakness and reported that he 
was unable to make a fist with his left hand, during the 
April 2008 VA examination, the VA examiner found that it was 
it was not clear that maximum effort was put in the motion 
during examination.  The Board notes, also, that at the time 
of the November 2005 VA examination, the Veteran reported 
that his left fourth finger fracture did not prevent him from 
doing anything with his hand.  On physical examination, no 
other joint in the left hand was affected.  Function of the 
hand in pushing, pulling, and twisting was found to be normal 
during both November 2005 and April 2008 VA examinations.  
Therefore, the Board finds that the Veteran is not entirely 
credible and a rating evaluation cannot be assigned based on 
his reported symptomatology alone.  There is no objective 
evidence of loss of function in the left hand and VA 
examinations show that there is no involvement of the other 
fingers of the hand to warrant an evaluation under other 
provisions of the Diagnostic Code.  Therefore, the claim must 
be denied.  

C.  Conclusion

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Veteran's service-connected 
hemorrhoids, migraine headaches, and left fourth finger 
fracture have not been shown to cause interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, have not necessitated frequent periods 
of hospitalization, and have not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that the 
Veteran's hemorrhoids and left fourth finger fracture warrant 
have increased to warrant a higher rating evaluation.  The 
Board concludes that the evidence supports a 10 percent 
rating for migraine headaches.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claims for a rating in excess 
of 10 percent for migraine headaches or compensable 
evaluations for hemorrhoids or left finger fracture. 


ORDER

An initial compensable evaluation for hemorrhoids is denied.

A 10 percent rating, but no more, is granted for migraine 
headaches subject to the law and regulations governing the 
payment of monetary benefits. 

An initial compensable evaluation for left fourth finger 
fracture is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


